     Case 6:15-cr-00005-LGW-CLR Document 47 Filed 07/23/19 Page 1 of 2

                                                                           FILE0
                                                                 U.S. DISTRICT COURT
                                                                      BRUNSWICK DIV.

                   toiteb States! JBisitntt Court jijL 23 pi. .= 20
                                                                 _
               for   ^otttjcm Jiisitrict of
                      ^tatesfboro ©ibfsfion      oisr. of
UNITED STATES OF AMERICA,


V.                                                         CR 615-005


JOSEPH DEAN GARCIA,


        Defendant.


                                          ORDER


        Before    the     Court    is     Joseph     Garcia's   motion        to       modify

sentence, dkt. no. 44, wherein Garcia requests early termination

of his supervised release term and an accompanying evidentiary

hearing.

        On December 16, 2015, Garcia appeared before the Court and

was sentenced after pleading guilty to the offense of conspiracy

to    commit     wire   fraud     {Count     1),     in   violation     of    18       U.S.C.

§§ 371,     1343.         The     Court    sentenced       Garcia     to     37    months'

imprisonment       with    the     Bureau       of   Prisons,   followed          by    three

years'     supervised       release.            Garcia    commenced     the       term     of

supervised released on October 18, 2017.

        Garcia    now   requests        early    termination    of    his     supervised

release, indicating he has complied with the conditions of his

supervision.        He has served approximately 21 months of his 36-

month term of supervision.
                Case 6:15-cr-00005-LGW-CLR Document 47 Filed 07/23/19 Page 2 of 2




                      While    the     Court    commends     Garcia     for    maintaining

              satisfactory conduct since his release, the Court must carefully

              weigh    a   favorable   adjustment    to    his   supervision   against   his

              offense of conviction.           Accordingly, the Court DENIES Garcia's

              motion.      Dkt. No. 44.


                   SO ORDERED this23 day of July, 2019.




                                                      . LISA GODBEY WOOD, JUDGE
                                                    INITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
